This writ of error was sued out to review a supposed judgment convicting plaintiffs in error of the offense denounced by Sec. 7221, Comp. Gen. Laws 1927, usually referred to as possession of burglarious tools. The supposed judgment to which the writ of error is addressed is shown by the transcript of the record to be as follows:
    "It is the judgment of the Court and the sentence of the law that you Calvin Brown, alias Edwin DeLou alias Smiling Jack, alias Jack Russell, and you Walter McGee, alias Curley Lewis, alias Curley McGee, alias Alabama Red, and you, John Nicholas Mullen, alias Cowboy, and each of you be taken by the sheriff, or his lawful deputy to the States prison of the State of Florida, and delivered to the principal keeper thereof, and there to be confined in said States prison at hard labor for a period of five (5) years each from date of your incarceration therein."
This supposed judgment consists merely of an imposition of sentence. It lacks a definite adjudication of guilt and conviction, the latter being necessary in order to sustain a writ of error. See Cauhn, et al., v. State, opinion filed July 18, 1929; Timmons v. State, 119 So. R. 393.
It is therefore ordered that the writ of error herein be quashed and the cause remanded for further proceedings consistent with this opinion.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 210